Citation Nr: 1522084	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  08-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1984.

This case originally came before the Board of Veterans Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a decision of October 2011, the Board, among other things, denied entitlement to a total disability rating based on individual unemployability.  The Veteran subsequently appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of November 2012, vacated the Board's October 2011 decision to the extent that decision denied entitlement to a total disability rating based upon individual unemployability, and, in so doing, remanded the Veteran's case to the Board for further adjudication.  In May and November 2013 and September 2014, the Veteran's case was remanded to the Agency of Original Jurisdiction for additional development.  The case is now, once more, before the Board for appellate review.

The issues of entitlement to service connection for an acquired psychiatric disorder secondary to the service-connected right great toe disability and entitlement to an increased rating for the service-connected right great toe disability have been raised by the record in April 2011 and November 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the issues of entitlement to service connection for an acquired psychiatric disorder secondary to the service-connected right great toe disability and entitlement to an increased rating for the service-connected right great toe disability are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA treatment records reflect that the Veteran underwent vocational rehabilitation consults in 2002, 2005, and 2013.  Therefore, a VA vocation rehabilitation file may exist and the AOJ should attempt to obtain it.

The Veteran has reported treatment at the Lebanon VA Medical Center, and there is evidence of treatment at the Camp Hill VA community-based outpatient clinic.  The AOJ should obtain all records from those facilities from 2011 to 2013 and from October 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right great toe disorder and obtain any identified records.  Regardless of the Veteran's response, obtain all records from the Lebanon VA Medical Center and the Camp Hill VA community-based outpatient clinic from 2011 to 2013 and from October 2014 to the present.

2.  The AOJ should attempt to obtain any VA vocational rehabilitation file pertaining to the Veteran.

3.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder secondary to the service-connected right great toe disability and entitlement to an increased rating for the service-connected right great toe disability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issues of entitlement to a total rating based on individual unemployability.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



